DETAILED ACTION
Allowable Subject Matter
Claims 22, 23, 25-27, 29-31, 33-36, 38 are allowed.
The restriction requirement as set forth in the Office action mailed on February 21, 2018, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims XXX, directed to XXX, are no longer withdrawn from consideration because the claims require all the limitations of an allowable claim.
Pursuant to the procedures set forth in MPEP § 821.04(B), claims 32, 37, 39-42 previously withdrawn from consideration as a result of a restriction requirement, are hereby REJOINED and fully examined for patentability under 37 CFR 1.104.
Claims 32, 37, 39-42 are also allowed.
In view of the withdrawal of the restriction requirements as to the rejoined inventions, applicants are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

As set forth in the Patent Board Decision of October 4, 2021 the claims have been subject to a 112 rejection, wherein the interpretation taken by Examiner and that taken by Applicant’s differ. Applicant has amended the claims to overcome said 112 rejection. These amendments also overcome the art rejections maintained by Examiner, namely, the region which must be calendared in either both machine direction and cross direction or only in the cross direction. The claims no longer provide for an embodiment wherein the machine direction is the sole calendared element. The closest prior art such as US 2004/0143148 to Nilsson, USPN. 8,172,986 to Bella and DE102011002498 to Straub do not teach said configuration, nor would one of ordinary skill in the art at the time the invention was filed find it obvious to modify the prior art combination in such a way. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT A TATESURE whose telephone number is (571)272-5198. The examiner can normally be reached Monday-Friday 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 5712727783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINCENT TATESURE/Primary Examiner, Art Unit 1786